Title: From John Quincy Adams to George Washington Adams, 24 October 1826
From: Adams, John Quincy
To: Adams, George Washington


				
					N. 25.My dear George.
					Washington 24. October 1826.
				
				Your Letters of the 16th. and 20th. instt have been received, and have given me great pleasure.  The first relieving me from some concern on account of your health, and the second announcing an intention of diligence, and a commencement of performance highly satisfactory—Perseverance for a very short time in that plan of regularly rising at 5 in the morning, and devoting yourself to the business with which you are charged, will remove all the mountains of difficulty which your imagination raises before you—I will not admit the supposition that your experiment will fail, and am sure it will not if you adhere to and continue to carry into effect the Resolution of early rising. The Letter of Instructions to you which I had prepared in part, with regard to the Execution of the Will, is not yet finished. When completed it will be forwarded to you—It is probable that such arrangements will be made, concerning the devise to Mr W. S. Smith, that it will not be necessary to enter the writ, at the Court of Common Pleas in January.I enclose a Letter to the Executors, with an order for $901–95. on the Cashier of the Branch Bank at Boston, to be passed to their credit being the sum I received at New York, from Mr Aspinwall, Assignee of Robert Bird and Co. and forming an unexpected addition to my father’s Estate—I trust you have recollected the certificates of U. S. 6 per Cent Stocks which were to be made out in my name, and that you have received them; as well as the Policies from the Mutual Fire Insurance Company. A part of the Certificates of 6 per Cents, are of the loan of 1813. Two Millions of which are to be paid off on the 31st. of December next—You will be careful to ascertain whether my certificates are of the numbers to be paid off, and if so to give me advice of it. I approve much your design to write me every week, and as far as may be in my power will acknowledge the receipt of your Letters and answer them—Your mother and brother arrived here on Saturday Evening—Her health is improved, though still delicate. Your affectionate father
				
					J. Q. Adams.
				
				
			